            Case 1:19-cv-05450-VSB Document 58 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           10/02/2020
-----------------------------------------------------------------X
JASON MASON,

                                                Plaintiff,                 19-CV-5450 (VSB)

                             -against-                               ORDER SCHEDULING TELEPHONIC
                                                                       SETTLEMENT CONFERENCE

CITY OF NEW YORK, et al.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

           This case has been referred to me for settlement purposes (docket no. 57). A

telephonic Settlement Conference in this matter will be held on Thursday, December 10, 2020

at 11:00 a.m. It is hereby ordered that the Warden of other official in charge of the Otis

Bantum Correctional Facility produce Plaintiff Jason Mason, B&C No. 3492001086/NYSID

#01768821Q on December 10, 2020 by no later than 11:00 a.m., to a suitable location within

the OBCC that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and Defendant’s counsel. If the scheduled time and date presents a

hardship, the Warden or the Warden’s designee should promptly inform chambers by calling

Courtroom Deputy Chris Aiello at (212) 805-0234.

         Counsel is directed to call Judge Parker’s teleconference line at the scheduled time with

the Plaintiff already on the phone. Please dial (866) 434-5269, Access code: 4858267.

         Defendants are instructed to complete the Settlement Conference Summary Report and

prepare a pre-conference submission in accordance with the Judge Parker’s Individual Rules of

Practice. Plaintiff shall prepare a letter setting forth his position on settlement and mail this
         Case 1:19-cv-05450-VSB Document 58 Filed 10/02/20 Page 2 of 2




letter to: The Honorable Katharine H. Parker, U.S.M.J., United States Courthouse, 500 Pearl

Street, New York, New York 10007. Pre-conference submissions must be received by the Court

no later than December 3, 2020 by 5:00 p.m.



       SO ORDERED.

DATED:        New York, New York
              October 2, 2020

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




The Clerk of Court is respectfully requested to
mail copy of this Order to:

Jason Mason
B&C 3492001086
NYSID #01768821Q
OBCC
1600 Hazen Street
East Elmhurst, NY 11370

Warden or Superintendent
Wende Correctional Facility
1600 Hazen Street
East Elmhurst, NY 11370




                                                  2
